DETAILED ACTION
The applicant’s amendment filed on April 15, 2021 was received.  Claim 6 was cancelled.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (hereinafter “Lu”) (CN 104183834A, cited by Applicant; see English machine translation already of record) in view of Chou et al. (hereinafter “Chou”) (U.S. Pat. No. 7,491,852, already of record) and Todoriki et al. (hereinafter “Todoriki”) (U.S. Pub. No. 2013/0266859A1, already of record).
Regarding claims 1-3, Lu teaches a method of preparing a sulfur/silica core-shell nanostructure for lithium-sulfur battery positive electrodes (see lines 52-53).  The method comprises the steps of preparing sulfur particles by dispersing a surfactant into a sulfuric acid solution, adding dropwise an aqueous solution of sodium thiosulfate, stirring washing and drying to obtain a sulfur particle product (see lines 59-62).  The sulfur particles and surfactant are subsequently dispersed into a solution of ethanol, 
Lu does not explicitly teach that the silica shell is a conforming thin film coating.  Lu further does not explicitly teach converting a polymer coating to a silicon oxide coating using a silicon reactant.
Chou teaches that a sol-gel process to form a porous SiO2 shell material in which a base particle dispersion is first dispersed in a solution containing water, poly(vinyl pyrrolidone), anhydrous ethanol and deionized water, and the resulting mixture is agitated for 10 minutes to assure that they are uniformly mixed (forming a number of polymer coated sulfur particles).  A quantitative amount of tetraethyl orthosilicate is then added to the mixture for undergoing a growing reaction of the SiO2 shell layer at room temperature for 24 hours (converting the polymer coating to a silicon dioxide coating using a silicon reactant) (see col. 5, lines 7-16).  As can be seen in FIG. 2, the SiO2 shell layer uniformly encapsulate the core particle (conforming thin film coating) (see col. 5, lines 23-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the sol-gel process of Chou to form the SiO2 coating layer in the positive electrode of Lu because the sol-gel process of Chou is functionally equivalent to the preparation method of Lu.  
Lu is silent as to mixing the silicon coated sulfur particles with an amount of graphene oxide, and mildly reducing the amount of graphene oxide while mixed with the silicon dioxide coated sulfur particles to form a silicon coated particle-conductor 
Todoriki teaches that after a graphene oxide as a conductive additive is put in a dispersion medium together with an active material and a binding agent to form a positive electrode paste, the paste is applied to a positive electrode current collector and the dispersed graphene oxide is reduced by heat treatment (see paragraphs 19 and 36).  When reducing graphene oxide in the positive electrode paste, oxygen in the graphene oxide may partly remain in the graphene without being released (mildly reducing the amount of graphene oxide) (see paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reduced graphene oxide as a conductive additive in the positive electrode of Lu and Chou because Todoriki teaches that an excellent electron conductivity is achieved (see paragraph 19).
Regarding claim 4, although Lu, Chou and Todoriki do not explicitly teach carbon black as a conductor material, carbon black is well known in the art as a conductor material and is widely used in the production of battery electrodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized carbon black together with the reduced graphene oxide of Todoriki because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	Todoriki appears to show graphene that has been made by reducing graphene oxide.  Applicant is unable to find mildly reduced graphene oxide in Todoriki in contrast to the present claims.  Todoriki appears to show graphene produced before adding to active material particles in paragraph 211.

In response to Applicant’s arguments, please consider the following comments:
A)	Paragraph 211 of Todoriki is directed “reduced graphene oxide as conductive additive” which is distinct from a “conductive additive using graphene oxide as raw material.”  Paragraph 209 establishes the contrast between these 2 different conductive additives and paragraph 210 further describes that the additive using graphene oxide as raw material is an additive which is formed by reducing graphene oxide after the graphene oxide has been incorporated into a positive electrode paste.  Todoriki further establishes in paragraph 116 that in reducing the graphene oxide in the positive electrode paste, oxygen in the graphene oxide may partly remain in the graphene without being released.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727